*939SENTENCIA
I
Hemos resuelto reiteradamente que una estipulación suscrita por las partes, y aceptada por el tribunal, que fi-naliza un pleito, constituye un contrato de transacción que las obliga. Art. 1709 del Código Civil, 31 L.P.R.A. see. 4821; Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 74 (1987). No obstante, también hemos resuelto que, por su naturaleza, el contrato de transacción debe interpretarse restrictivamente. íd. Específicamente, el Art. 1714 del Có-digo Civil, 31 L.P.R.A. see. 4826, limita la transacción, ri-gurosamente, a los objetos expresamente determinados o que por inducción necesaria de sus palabras deben repu-tarse incluidos.
La renuncia general de derechos se extiende a los que tienen relación con la disputa sobre la cual ha recaído la transacción. La razón para ello es que las transacciones se otorgan, por lo general, con carácter complejo por las en-tregas u obligaciones recíprocas de los contratantes, con sacrificios mutuos de régimen excepcional en algunos as-pectos y, por lo tanto, no deben interpretarse con extensión, sino limitadamente, aunque sin descuidar lo de la recipro-cidad como norma interpretativa. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1953, T. XXVIII, pág. 355. Man-resa añade que el Art. 1714, supra, tiene por objeto deter-minar la extensión de la transacción o los límites de su objeto. Según este autor, su fundamento estriba en que siendo por su naturaleza determinada la litis o la contro-versia extrajudicial, necesariamente tiene que tener dicho carácter la transacción; y que, en cuanto a la renuncia de derechos, es evidente que por más generales que sean sus términos tiene que seguir la naturaleza de la transacción a que va inherente y entenderse, por consiguiente, limitada a los mismos objetos, es decir, a las diferencias suscitadas *940por las partes en la controversia sostenida por éstos, sobre la cual ha de versar la transacción. J.M. Manresa y Navarro, Comentarios al Código Civil español, Madrid, Ed. Reus, 1973, T. XII, pág. 760.
De otro lado, en Negrón Rivera y Bonilla, Ex parte, supra, resolvimos que a los contratos de transacción les apli-can las reglas generales sobre la interpretación de contra-tos, en lo que no sean incompatibles con las normas que los regulan. Arts. 1709-1718 del Código Civil, 31 L.P.R.A. sees. 4821-4830. Sobre el particular señalamos:
...en relación con la interpretación de los contratos, Diez-Picazo nos dice que éstos “deben interpretarse de acuerdo con la buena fe ... [que es] un [standard] de conducta arreglada a los impe-rativos éticos exigióles de acuerdo con la conciencia social im-perante .... Los contratos han de ser interpretados presupo-niendo una lealtad y una corrección en su misma elaboración, es decir, entendiendo que las partes al redactarlos quisieron ex-presarse según el modo normal propio de gentes honestas y no buscando circunloquios, confusiones deliberadas u oscuridades .... El contrato debe ser interpretado de manera que el sentido que se le atribuya sea el más conforme para llegar a un desen-volvimiento leal de las relaciones contractuales y para llegar a las consecuencias contratuales exigidas conforme a las normas éticas. La buena fe impone también la aplicación de las ideas de confianza y autorresponsabilidad en la interpretación .... Las declaraciones de voluntad deben interpretarse en el sentido más conforme con la confianza que hayan podido suscitar de acuerdo con la buena fe”. (Enfasis suplido.) L. Diez-Picazo, Fun-damentos del Derecho Civil patrimonial, Madrid^ Ed. Tecnos, 1979, Vol. I, Cap. XI, See. 45, págs. 251-252. (Enfasis en el original.) Negrón Rivera y Bonilla, Ex parte, supra, pág. 75.
Por último, en Sucn. Román v. Shelga Corp., 111 D.P.R. 782, 787 (1981), expresamos que a pesar de que el contrato de transacción tiene el efecto de cosa juzgada, esto no opera para impedir que el juzgador interprete su extensión y aplicación al pleito judicial en que se levanta como defensa.
Analizaremos la controversia surgida en este caso con-forme a este trasfondo jurídico.
*941II
El caso de autos se inició en 1988 con una demanda presentada por el Sr. Jesús Crespo Cardona y su madre, la Sra. Ana Cardona López, por los daños y perjuicios que éstos alegadamente sufrieron por causa de una inundación que afectó su propiedad, en marzo de 1987, causada su-puestamente como resultado de unos trabajos de desvío y recogido de aguas realizados en 1978 por la Autoridad de Carreteras en la Carretera Estatal Núm. 2. Posterior-mente, las partes terminaron el litigio mediante una tran-sacción por estipulación, a favor de los demandantes, la cual fue aprobada por el tribunal el 6 de febrero de 1992.
El 23 de octubre de 1992 la propiedad de los demandan-tes volvió a inundarse como resultado de unas fuertes lluvias. Por tal razón, en 1993 presentaron una nueva re-clamación por daños y perjuicios en la cual alegaron que la inundación fue como consecuencia de los antedichos traba-jos realizados por la Autoridad de Carreteras en 1978. Ale-garon, además, que la situación les creaba daños continuos y recurrentes cada temporada de lluvia y que así se lo ha-bían informado constantemente a los demandados. La Au-toridad de Carreteras presentó Moción de Desestimación y/o Solicitud de Sentencia Sumaria basada en la doctrina de cosa juzgada, habida cuenta que en el pleito anterior se había transigido el caso. En su moción la autoridad planteó “[q]ue la controversia descrita en la demanda ya fue dilu-cidada entre las mismas partes y sobre los mismos hechos en el caso de Jesús Crespo Cardona y Ana Cardona López vs. Depto. de Transportación y Obras Públicas y Autoridad de Carretera de Puerto Rico, Civil Núm.: CS 88-1209,... en el cual se llegó a una Estipulación entre las partes y se dictó Sentencia a esos efectos, el pasado 6 de febrero de 1992”. (Énfasis suplido.) Los demandantes se opusieron a la mencionada moción. Alegaron que no era aplicable la doctrina de cosa juzgada en su carácter ofensivo, toda vez *942que los hechos alegados en la primera demanda acontecie-ron en 1987 y los hechos de la segunda demanda ocurrie-ron en 1992.
Así las cosas, el 1ro de febrero de 1994 el Tribunal Superior, Sala de Aguadilla, dictó una resolución en la cual denegó la moción de desestimación presentada por la Au-toridad de Carreteras y declaró sin lugar la solicitud de sentencia sumaria. Inconforme con dicho dictamen, recu-rren los demandados mediante recurso de certiorari en el cual señalan, en síntesis, que erró el tribunal de instancia al no aplicar la doctrina de cosa juzgada. Procede que se confirme la resolución emitida por el Tribunal Superior.
En primer lugar, como señaláramos anteriormente, el tribunal de instancia no estaba impedido de interpretar la extensión y aplicación del contrato de transacción pactado.
En segundo lugar, conforme a la norma de interpreta-ción restrictiva de los contratos de transacción, surge, cla-ramente, que la estipulación habida se refería a los daños presentes y futuros producto de los hechos ocurridos en 1987. Los daños reclamados en la segunda demanda son producto de unos hechos ocurridos en 1992.
En tercer lugar, la Autoridad de Carreteras basa su pe-tición de certiorari en que los hechos, aunque en tiempos distintos, ocurrieron en el mismo lugar y entre las mismas partes y que, por lo tanto, para que la Autoridad de Carre-teras responda civilmente era necesario incluir en la esti-pulación que se trataba de un daño continuo y proveer re-medios para esa eventualidad. No estamos de acuerdo. Acceder a lo que solicitan sería otorgarle un relevo de res-ponsabilidad absoluta al Estado por los alegados proble-mas de drenaje existentes en el área. Aun cuando se haya transado el primer pleito, eso no significa que con esta transacción el Estado se inmuniza de toda responsabilidad y se le releva de corregir los supuestos problemas existen-tes, pudiendo así desatenderse de cualquiera de los proble-mas resultantes de los trabajos de construcción realizados *943en 1978. Llegar a otra conclusión no sólo estaría en contra de la interpretación restrictiva de este tipo de contratos, sino que además estaría en contra de los postulados de la buena fe contractual, ya que dicho acuerdo afectará adver-samente los derechos de los demandantes al interpretarse que releva a la Autoridad de Carreteras, para siempre, de toda responsabilidad por eventos presentes y futuros deri-vados de los trabajos de construcción realizados en 1978.
Es importante señalar que el señor Crespo Cardona, en su moción en oposición a la expedición de certiorari, in-cluye como Apéndice II una notificación dirigida a la Auto-ridad de Carreteras donde le advierte del problema. En ésta, con fecha de 8 de abril de 1992, el señor Crespo Car-dona le informa al Director Ejecutivo de dicha corporación sobre la transacción acordada a su favor y le solicita que corrijan los problemas del desagüe, toda vez que la posibi-lidad de daño era continua. Le indica, además, que existen varios estudios hidrológicos que constan en el expediente del caso que podrían ser utilizados por la agencia para co-rregir la situación. Como podemos notar, la Autoridad de Carreteras había sido advertida de que el problema aún existía y que eventos futuros podían producir otras inun-daciones y causar otros daños.
Por todo lo antes expuesto, se expide el auto y se dicta sentencia confirmando la resolución emitida por el Tribunal Superior,; Sala de Aguadilla, el 1ro de febrero de 1994.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García no intervino. El Juez Asociado Señor Rebollo López disintió con una opinión escrita.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

*944— O —